Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2020 has been entered.
2. Claims 1, 15, 19 were amended. Claims 2-14, 16-18, 20-33, 35-38, 41, 43-47, 49, 50, 52-74 were canceled. New claim 76 was added. Claims 39, 42 are withdrawn.
Claims 1, 15, 19, 34, 40, 48, 51, 75, 76 are under consideration. 

Information Disclosure Statement
3. The information disclosure statement (IDS) was submitted on 10/14/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112 
4. (previous rejection, withdrawn) Claims 1, 5, 15, 36, 40, 44, 48, 75 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being 
Applicant contends: claim 1 has been amended.
In view of applicant’s amendments, the rejection is withdrawn.

Claim Rejections - 35 USC § 103
5. (previous rejection, withdrawn) Claims 1, 44, 48, 75 were rejected under 35 U.S.C. 103 as being unpatentable over Mehta (US20110034674)(cited in applicant’s IDS submitted 9/15/2017) in view of Yao et al. (US20120282654; previously cited) and Andrien et al. (U.S. Patent No. 9079949; previously cited).
Applicant contends: claim 44 has been canceled; claim 1 has been amended to include the limitations of claim 5; the rejection should be withdrawn.
The rejection is withdrawn.

6. (previous rejection, withdrawn) Claims 5, 15, 36 were rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Yao et al. and Andrien et al. as applied to claims 1, 44, 48, 75, and further in view of Hongo et al. (US20120077963; previously cited).
Applicant contends: claims 5, 36 have been canceled
In view of applicant’s amendments and the withdrawal of the rejection over Mehta in view of Yao et al. and Andrien et al. on which the instant rejection depends, the instant rejection is also withdrawn.

7. (previous rejection, withdrawn) Claim 19, 34, 51 were rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Andrien et al. and Hongo et al. (all references cited above).
Applicant contends: none of Mehta, Andrien et al. and Hongo et al. teach or suggest the instantly claimed methods; applicant tested conditions and unexpectedly discovered that a method that includes a stabilizing agent as claimed improved depth filter output; the references do not teach or suggest the method as claimed; the data demonstrates that the method can be performed with a surprisingly improved throughput by employing a stabilizing agent with a fluid having a pH between about 6.7 and about 8.5; Examples 1 and Figure 2 show improved virus filter; adding agent increases the level of virus filter throughput; the USPTO is improperly shifting the burden; the rejection is untenable; presumption of obviousness can be rebutted by demonstrating a new and unexpected result, which is provided by applicant’s disclosure.
The rejection is withdrawn.

8. (previous rejection, withdrawn) Claim 40 was rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Yao et al. and Andrien et al. as applied to claims 1, 44, 48, 75, and further in view of Mundt et al. (US20130344535)(cited above).
In view of applicant’s amendments and the withdrawal of the rejection over Mehta in view of Yao et al. and Andrien et al. on which the instant rejection depends, the instant rejection is also withdrawn.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. (new rejection) Claims 1, 15, 48, 75 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta (US20110034674)(cited in applicant’s IDS submitted 9/15/2017) in view of Yao et al. (US20120282654; previously cited), Hongo et al. (US20120077963)(cited above), Andrien et al. (U.S. Patent No. 9079949; previously cited), and Herigstad et al. (US20140072585)(See PTO-892: Notice of References Cited).
See claims 1, 15, 48, 75 as filed 10/14/2020. 
Mehta et al. teaches: virus filtration [0010]; and protein purification [0011]; wherein protein is antibody [0017]; wherein virus filtration is performed at a pH between about 4 and about 10 [0025](as recited in claims 1(a), 48); and passing composition through virus filter [0011]; wherein pre-filtration step can be performed [0141]; including use of depth filter (Viresolve) as a prefilter [0009; 0146], wherein downstream purification uses depth filtration as a first step to remove cells and cell debris [0150]; wherein prefiltration steps without limitation include use of Viresolve and Mustang Q (depth filter; strong anion exchanger, respectively)(Table l))[0139-140](as recited in claim l)(Mehta also teaches wherein antibody production includes anion exchange chromatography to extract host cell protein, endotoxin, host DNA, followed by cation exchange chromatography [0127]; including where filtration experiments were performed with anion exchange chromatography pools [0144]); use of mAb concentration at 10 mg/ml [0144] (as recited in claim 1(a)).
Thus, Mehta teaches or suggests such method steps as claimed, including wherein virus filtration is performed at a pH between about 4 and about 10 [0025] (as recited in claims 1(a), 48); use of mAb concentration at 10 mg/ml [0144] (as recited in claim 1). 
Mehta does not teach: performing ultrafiltration/diafiltration on the fluid; wherein the recombinant antibody comprises a heavy chain variable domain comprising a CDR1 comprising a sequence of SEQ ID NO: 11, a CDR2 comprising a sequence of SEQ ID NO: 12, and a CDR3 comprising a sequence of SEQ ID NO: 13; wherein the recombinant antibody specifically binds to human complement protein C5; wherein the fluid comprises between about 50 mM and about 300 mM sodium chloride; adding a stabilizing agent to the fluid in an amount sufficient to yield a final concentration of between about 0.1 mM and about 25 mM of the stabilizing agent in the fluid, wherein the stabilizing agent is sucrose (elected species).
Yao et al. teaches: membrane filtration as another known technique for recovery and purification of antibodies; wherein techniques frequently used in bioseparation include depth filtration; virus filtration; ultrafiltration and diafiltration for concentration [0029](as recited in claim 1).
Hongo et al. also teaches: removing viruses from antibody solution (abstract); including wherein antibody solution can contain NaCl; including with salts at ranges from 10 mM to 500 mM [0076]; including use of sodium chloride at ratios such as 100 mM (Table l)(as recited in claims 1, 15); as well as saccharides [0075]; as well as sucrose at l w% to l w% [0078].
Andrien et al. teaches: anti-C5 antibodies for therapeutic purposes (column 3, line 13); including wherein antibody binds to C5 (column 3, line 55)(as recited in claim 75); wherein in some embodiments, antibody comprises heavy chain CDR comprising SEQ ID NO: 1; CDR2 (SEQ ID NO: 2); CDR3 (SEQ ID NO: 3); wherein instant SEQ ID NO: 11 has 100% identity with SEQ ID NO: 1 of Andrien et al. (See Result 1 of STIC Sequence Search Result 20190717_175512_us-15-558-932-11.rai in SCORE); wherein instant SEQ ID NO: 12 has 100% identity with SEQ ID NO: 2 of Andrien et al. (See Result 1 of STIC Sequence Search Result 20190717_175512_us-15-558-932-12.rai in SCORE); wherein instant SEQ ID NO: 13 has 100% identity with SEQ ID NO: 3 of Andrien et al. (See Result 2 of STIC Sequence Search Result 20190717_175512_us-15-558-932-13.rai in SCORE); wherein antibody as claimed is considered to comprise said identical domains, or “a sequence of SEQ ID NO: 11, ... a sequence of SEQ ID NO: 12, ... a sequence of SEQ ID NO: 13”.
Herigstad et al. teaches: purification of antibodies using chromatography media (abstract); ultrafiltration/diafiltration to further purify and concentrate antibody [0132-0133];  subsequent use of buffer comprising 0.5% sucrose for end point use of antibody in pharmaceutical formulation, concentration, and further purification steps [0148- 0149](It is noted that the recitation of “stabilizing agent” is interpreted as a statement of intended use; See MPEP 2111.02: During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) (The claims were directed to a core member for hair curlers and a process of making a core member for hair curlers. The court held that the intended use of hair curling was of no significance to the structure and process of making.); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus). To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)).
One of ordinary skill in the art would have been motivated to use technique as taught by Yao et al. and antibodies as taught by Andrien et al. with the method as taught by Mehta. Mehta teaches purification of antibodies, Yao et al., which also teaches purification of antibodies, teaches the advantage of using additional steps known and used in the art for further purification of antibodies including ultrafiltration and diafiltration for concentration, and Andrien teaches such antibodies (See MPEP 2144.06: Substituting equivalents known for the same purpose). 
Further, one of ordinary skill in the art would have been motivated to use components such as NaCl as taught by Hongo et al. in the method as taught by Mehta in view of Yao et al. and Andrien et al. Mehta in view of Yao et al. and Andrien et al. teaches process for purifying antibodies, and Hongo et al, which also teaches process for purifying antibodies, teaches the advantage of including commonly known and used components in antibody solution (See MPEP 2144.06: Substituting equivalents known for the same purpose).
Further, one of ordinary skill in the art would have been motivated to use sucrose as taught by Herigstad et al. with the method as taught by Mehta in view of Yao et al.,  Andrien et al., and Hongo et al. Mehta in view of Yao et al.,  Andrien et al., and Hongo et al. teach purification of antibodies and use of ultrafiltration techniques, and Herigstad et al., which also teaches purification of antibodies and use of ultrafiltration techniques, teaches the advantage of adding composition comprising sucrose during filtration processes for antibodies subsequently used in pharmaceutical formulations.
Further, the instant claims recite the method “comprising”, which is interpreted in an open ended fashion and does not exclude additional steps or components (See MPEP 2111). As far as the order of steps, such steps are considered to be obvious absent a showing of unexpected results (See MPEP 2144.04: C. Changes in Sequence of Adding Ingredients: Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
In view of such teachings, such ranges of pH, sodium chloride, and antibody concentrations as recited in claims 1, 15, 48 are obvious to one of ordinary skill in the art in view of the teachings of Mehta et al. and Hongo et al. (See MPEP 2144.05: I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)).
Further, in view of such teachings, such ranges of sucrose as recited in claim 1 are considered to be those determined by routine optimization to one of ordinary skill in the art in view of the teachings of Mehta in view of Yao et al., Hongo et al., Andrien et al. and Herigstad et al. absent unexpected results (See MPEP 2144.05: I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS: Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)… "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). … MPEP 2144.05:   II. ROUTINE OPTIMIZATION: A. Optimization Within Prior Art Conditions or Through Routine Experimentation: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
One of ordinary skill in the art would have had a reasonable expectation of success for using components and steps as taught by Yao et al., Andrien et al., Hongo et al., and Herigstad et al. with the method as taught by Mehta. There would have been a reasonable expectation of success given the underlying materials (antibodies as taught by Mehta, Yao et al., Andrien et al., Hongo et al., and Herigstad et al.) and methods (purifying antibodies as taught by Mehta, Yao et al., Hongo et al., Herigstad et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

				Response to Arguments
Turning to applicant’s arguments with respect to some of the instant references, first, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, as to burden shift, the MPEP already recognizes a motivation to optimize prior art conditions and concentrations unless there is evidence indicating such concentration or temperature is critical (See MPEP 2144.05: II. ROUTINE OPTIMIZATION: A. Optimization Within Prior Art Conditions or Through Routine Experimentation: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) … See also MPEP § 2143.02, part II (requiring only “at least some degree of predictability,” not complete confidence in a desired outcome). 
Applicant appears to point to only improved results, which as indicated above and previously, is already recognized as a motivation to one of ordinary skill in the art as routine optimization in view of Mehta, Yao et al., Hongo et al., Andrien et al. and Herigstad et al., including wherein Mehta, Yao et al., Hongo et al., Andrien et al. and Herigstad et al. already teach the components and steps as claimed for use in processes wherein the goal is antibody purification. Applicant does not appear to demonstrate unexpected results against a background of expected results, rather optimal results (reciting “improved depth filter output”; “surprisingly improved throughput”; “improved virus filter”; “increases the level of virus filter throughput”).
Additionally, Herigstad et al. already teaches or suggests adding composition comprising sucrose during filtration processes. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Further, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

10.  (new rejection) Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Yao et al., Hongo et al., Andrien et al., and Herigstad et al. as applied to claims 1, 15, 48, 75 above, and further in view of Mundt et al. (US20130344535; previously cited).
See claim 40 as filed 10/14/2020. 
See the teachings of Mehta in view of Yao et al., Hongo et al., Andrien et al., and Herigstad et al. above.
Mehta in view of Yao et al., Hongo et al., Andrien et al., and Herigstad et al. does not teach PVDF membrane.
Mundt et al. teaches methods for removing a viral contaminant from a preparation, including use of filtration steps (abstract); including wherein virus filter includes multilayer membrane with PVDF [0077].
One of ordinary skill in the art would have been motivated to use membrane as taught by Mundt et al. in the method as taught by Mehta in view of Yao et al., Hongo et al., Andrien et al., and Herigstad et al. Mehta in view of Yao et al., Hongo et al., Andrien et al., and Herigstad et al. teaches process for purifying antibodies using virus filter, and Mundt et al, which also teaches process for purifying antibodies, teaches such a virus filter (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using membrane as taught by Mundt et al. in the method as taught by Mehta in view of Yao et al., Hongo et al., Andrien et al., and Herigstad et al. There would have been a reasonable expectation of success given the underlying materials (virus filters as taught by Mundt et al. and Mehta in view of Yao et al., Hongo et al., Andrien et al., and Herigstad et al.) and methods (purifying antibody using virus filters as taught by Mundt et al. and Mehta in view of Yao et al., Hongo et al., Andrien et al., and Herigstad et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

11. (new rejection) Claims 19, 51, 76 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta (US20110034674)(cited in applicant’s IDS submitted 9/15/2017) in view of Yao et al. (US20120282654; previously cited), Andrien et al. (U.S. Patent No. 9079949; previously cited) and Jensen et al. (WO2013170977)(See PTO-892; Notice of References Cited).
See claims 19, 51, 76 as filed 10/14/2020. 
See the teachings of Mehta in view of Yao et al. and Andrien et al. above, including as to binding C5 (as recited in claim 76).
Mehta in view of Yao et al. and Andrien et al. does not teach adding stabilizing agent sucrose.
Jensen et al. teaches: stabilizing concentrated antibody solution during ultrafiltration by addition of sucrose (abstract); including at concentrations including 50 mM (claim 69 of Jensen et al.).
Further, the instant claim recites the method “comprising”, which is interpreted in an open ended fashion and does not exclude additional steps or components (See MPEP 2111). As far as the order of steps, such steps are considered to be obvious absent a showing of unexpected results (See MPEP 2144.04: C. Changes in Sequence of Adding Ingredients: Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
One of ordinary skill in the art would have been motivated to use sucrose as taught by Jensen et al. in the method as taught by Mehta in view of Yao et al. and Andrien et al. Mehta in view of Yao et al. and Andrien et al. teaches process for purifying antibodies including techniques such as diafiltration/ultrafiltration, and Jensen et al, which also teaches process for purifying antibodies including techniques such as diafiltration/ultrafiltration, teaches the advantage of adding sucrose during filtration for stabilization (See MPEP 2144.05: I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990))…. See MPEP 2144.05:   II. ROUTINE OPTIMIZATION: A. Optimization Within Prior Art Conditions or Through Routine Experimentation: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
One of ordinary skill in the art would have had a reasonable expectation of success for using sucrose as taught by Jensen et al. in the method as taught by Mehta in view of Yao et al. and Andrien et al. There would have been a reasonable expectation of success given the underlying materials (antibody solutions as taught by Mehta in view of Yao et al., Andrien et al., and Jensen et al.) and methods (antibody purification as taught by Mehta, Yao et al. and Jensen et al..) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

				Response to Arguments
Turning to applicant’s arguments with respect to some of the instant references, first, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, as to burden shift, the MPEP already recognizes a motivation to optimize prior art conditions and concentrations unless there is evidence indicating such concentration or temperature is critical (See MPEP 2144.05: II. ROUTINE OPTIMIZATION: A. Optimization Within Prior Art Conditions or Through Routine Experimentation: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) … See also MPEP § 2143.02, part II (requiring only “at least some degree of predictability,” not complete confidence in a desired outcome). 
Similarly, applicant appears to point to only improved results, which as indicated above and previously, is already recognized as a motivation to one of ordinary skill in the art as routine optimization in view of Mehta, Yao et al., Andrien et al. and Jensen et al., including wherein Mehta, Yao et al., Andrien et al. and Jensen et al. already teach the components and steps as claimed for use in processes wherein the goal is antibody purification. Applicant does not appear to demonstrate unexpected results against a background of expected results, rather optimal results (reciting “improved depth filter output”; “surprisingly improved throughput”; “improved virus filter”; “increases the level of virus filter throughput”).
Additionally, Jensen et al. already teaches or suggests adding composition comprising sucrose during filtration processes as indicated above. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Further, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

12.  (new rejection) Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Yao et al., Andrien et al., and Jensen et al. as applied to claims 19, 51, 76 above, and further in view of Hongo et al. (US20120077963)(cited above).
See claim 34 as filed 10/14/2020. 
See the teachings of Mehta in view of Yao et al., Andrien et al., and Jensen et al. above.
Mehta in view of Yao et al., Andrien et al., and Jensen et al. does not teach wherein the fluid comprises between about 1 mM and about 100 mM sodium chloride.
See the teachings of Hongo et al. above.
One of ordinary skill in the art would have been motivated to use components as taught by Hongo et al. in the method as taught by Mehta in view of Yao et al., Andrien et al., and Jensen et al. Mehta in view of Yao et al., Andrien et al., and Jensen et al. teaches process for purifying antibodies, and Hongo et al, which also teaches process for purifying antibodies, teaches the advantage of including commonly known and used components in antibody solution  (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using components as taught by Hongo et al. in the method as taught by Mehta in view of Yao et al., Andrien et al., and Jensen et al. There would have been a reasonable expectation of success given the underlying materials (antibody solutions as taught by Mehta in view of Yao et al., Andrien et al., and Jensen et al. and Hongo et al.) and methods (purifying antibody as taught by Mehta in view of Yao et al., Andrien et al., and Jensen et al. and Hongo et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
13. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648